Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-22-00581-CV

                      IN THE INTEREST OF E.E.M. and E.K.M.G., Children

                     From the 408th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019-EM5-00713
                             Honorable Martha Tanner, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: October 12, 2022

DISMISSED FOR WANT OF JURISDICTION

           On September 7, 2022, Appellant Rosa Elena Gomez filed her notice of appeal. She seeks

to appeal the trial court’s July 19, 2022 ruling on a motion to modify temporary orders in a suit

affecting the parent-child relationship. Her notice states that “[t]he only remedy possible for this

action would be a writ of mandamus.”

           In our September 19, 2022 order, we advised Gomez that “[t]emporary orders, entered

while a motion to modify in a suit affecting the parent-child relationship is pending, are

interlocutory and there is no statutory provision for appeal of these orders.” In re Walser, 648

S.W.3d 442, 445 (Tex. App.—San Antonio 2021, orig. proceeding); see In re Cooper, 333 S.W.3d

656, 659 (Tex. App.—Dallas 2009, orig. proceeding). We ordered her to show cause in writing

why this appeal should not be dismissed for want of jurisdiction.
                                                                                   04-22-00581-CV


      She timely filed a response. She states it was not her intention to file a notice of appeal.

She seeks only mandamus relief under our original proceeding number 04-22-00580-CV.

      Accordingly, we dismiss this appeal for want of jurisdiction.


                                                PER CURIAM




                                              -2-